UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6592



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DION EDWARD CHEESE, a/k/a M. C. Cheese, a/k/a
Fred Jackson,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Charles H. Haden II,
District Judge. (CR-97-155, CA-00-1209-5)


Submitted:   September 29, 2003           Decided:   November 3, 2003


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dion Edward Cheese, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Dion Edward Cheese seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

The   district   court   referred   this   case     to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).             The magistrate judge

recommended that relief be denied.         The district court adopted the

report of the magistrate judge as to two claims, but recommitted

the case for further inquiry into the third claim.             The magistrate

judge issued a recommendation on that claim and advised Cheese that

the failure to file timely objections could waive appellate review

of a district court order based on that recommendation.               Despite

this warning, Cheese failed to object.           The district court adopted

the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                 See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).             Cheese has waived appellate

review of the claim concerning the state drug laboratory by failing

to file objections after receiving proper notice.

      Cheese     did   timely   object     to     the    magistrate   judge’s

recommendation for two claims in the initial report. An appeal may

not be taken from the final order in a § 2255 proceeding unless a


                                     2
circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(B) (2000). A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating       that    reasonable       jurists    would    find     that   his

constitutional      claims    are   debatable     and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322,                   , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.    Lee,   252    F.3d   676,   683   (4th     Cir.    2001).      We   have

independently reviewed the record and conclude that Cheese has not

made the requisite showing as to these claims.

       We deny leave to proceed in forma pauperis, deny a certificate

of appealability, and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                           DISMISSED




                                         3